 
Exhibit 10.1


FORM OF


SUBSCRIPTION AGREEMENT
 
This Subscription Agreement (this “Agreement”), dated as of the date indicated
on the signature page, is by and among the subscriber or subscribers set forth
on the signature page (collectively, the “Subscriber”) and Pershing Gold
Corporation, a Nevada corporation (the “Company”).
 
WHEREAS, the Company desires to issue and sell to the Subscriber, and the
Subscriber desires to purchase from the Company, the number of shares indicated
on the signature page (the “Shares”) of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”) and three-year warrants exercisable for
Common Stock at $0.50 per share of Common Stock in an amount equal to 40% of the
number of Shares subscribed under this Agreement (the “Subscription Warrants”)
(together with the Shares, the “Securities”), for an aggregate cash purchase
price of $0.33 for each Share and Subscription Warrant as indicated on the
signature page (the “Purchase Price”) subject to the terms and conditions
described herein (the “Offering”).
 
NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1                      Certain Defined Terms.  For purposes of this
Agreement:
 
“Account Agreement” means the Account agreement between the Company and the
Subscriber.
 
 “Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in Denver, Colorado.
 
“Company Group” means the Company and its Subsidiaries.
 
 “GAAP” means generally accepted accounting principles, as in effect in the
United States of America from time to time.
 
“Law” means any statute, law, ordinance, regulation, rule, code, injunction,
judgment, decree or order of any United States federal, state or local
governmental, regulatory or administrative authority, agency or commission or
any judicial or arbitral body.
 
“Material Adverse Effect” means (i) with respect to the Company, any event,
change, occurrence or effect that (A) would have a material adverse effect on
the business, financial condition, prospects or results of operations of the
Company Group, taken as a whole or (B) would prevent, materially delay or
materially impede the performance by the Company of its obligations under this
Agreement or the consummation of the transactions contemplated hereby, and
(ii) with respect to a Subscriber, any event, change, occurrence or effect that
would prevent, materially delay or materially impede the performance by such
Subscriber of its obligations under this Agreement or the consummation of the
transactions contemplated hereby.
 
 
1

--------------------------------------------------------------------------------

 
 
“OTCQB” means the OTC Markets’ OTCQB quotation service.
 
“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Subsidiary” means, with respect to the Company, any other Person of which at
least 50% of the outstanding voting securities or other voting equity interests
are owned, directly or indirectly, by the Company.
 
“Warrant Agreement” means the Warrant Agreement between the Subscribers and the
Company in the form attached hereto as Exhibit C.
 
ARTICLE II
PURCHASE AND SALE
 
Section 2.1                      Purchase and Sale of the Securities.
 
(a)           The closing date of the transaction contemplated hereby shall be
November 30, 2012, or as promptly thereafter as practicable after completion of
due diligence and negotiation of the definitive documentation (the “Closing”).
 
(b)           Upon the terms and subject to the conditions of this Agreement, at
the Closing the Company agrees to issue and sell to the Subscriber, and the
Subscriber agrees to purchase from the Company, Securities for an aggregate cash
Purchase Price equal to the purchase price set forth on the signature page
hereto, which Purchase Price is payable as described in Section 2.1(c).
 
(c)           It is understood and agreed that the Company shall have the sole
right, at its complete discretion, to accept or reject this subscription, in
whole or in part, for any reason. Subscriptions need not be accepted in the
order received, and the Securities may be allocated among subscribers.
Notwithstanding anything in this Agreement to the contrary, the Company shall
have no obligation to issue any of the Securities to any person who is a
resident of a jurisdiction in which the issuance of Securities to such person
would constitute a violation of the securities, “blue sky” or other similar laws
of such jurisdiction.
 
(d)           Payment for the Securities shall be received by the Company from
the Subscriber by means approved by the Company at or prior to the Closing, in
the amount as set forth on the signature page hereto. The Company shall deliver
certificates representing the Securities to the Subscriber at the Closing
bearing an appropriate legend referring to the fact that the Securities were
sold in reliance upon an exemption from registration under the Securities Act.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 2.2                      Closing.
 
(a)           The sale and purchase of the Shares shall take place at a closing
to be held at the offices of Davis Graham & Stubbs LLP, 1550 Seventeenth St.,
Suite 500, Denver, Colorado, at 10:00 a.m., Mountain Time, on the closing date
specified on the signature page, or at such other place or at such other time or
on such other date as the Company and the Subscriber mutually may agree in
writing.  The day on which the Closing takes place is referred to as the
“Closing Date.”
 
(b)           At the Closing, (i) the Subscriber shall deliver to the Company,
by wire transfer to a bank account or other account designated in writing by the
Company to the Subscriber at least one Business Day prior to the Closing Date,
the applicable Purchase Price in immediately available funds and (ii) the
Company shall deliver to the Subscriber a certificate representing the
Securities issued in the name of the applicable Subscriber as it is set forth on
the signature page and such other documents as are set forth in Section 6.2
below.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to the Subscriber as follows, as of
the date of this Agreement and as of the Closing Date that:
 
Section 3.1                      Organization and Qualification.
 
(a)           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the state of Nevada.  The Company is duly
qualified to do business and is in good standing in the states required due to
(a) the ownership or lease of real or personal property for use in the operation
of the Company’s business or (b) the nature of the business conducted by the
Company.  The Company has all requisite power, right and authority to own,
operate and lease its properties and assets, to carry on its business as now
conducted, to execute, deliver and perform its obligations under this Agreement,
and to carry out the transactions contemplated hereby and thereby.
 
(b)           The Company has heretofore made available to the Subscribers a
complete and correct copy of its articles of incorporation, together with all
certificates of designations thereto (the “Articles of Incorporation”), and
bylaws (the “Bylaws,” and together with the Articles of Incorporation, the
“Organizational Documents”), each as amended to the date hereof.  Such
Organizational Documents are in full force and effect.
 
Section 3.2                      Share Issuance.  The Shares to be issued to the
Subscribers pursuant to this Agreement, when issued and delivered in accordance
with the terms of this Agreement (or in the case of Subscription Warrants, when
issued and delivered in accordance with the terms of the Warrant Agreement),
will be free and clear of all liens and other encumbrances, duly and validly
issued and will be fully paid and non-assessable and free from preemptive
rights.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 3.3                      Authority; No Conflict; Required Consents and
Filings.
 
(a)           The Company has the corporate power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby.  All actions on the part of the Company
and its officers and directors necessary for the authorization, execution,
delivery and performance of this Agreement, the consummation of the transactions
contemplated hereby, and the performance of all of the Company’s obligations
under this Agreement have been taken or will be taken prior to the
Closing.  This Agreement has been duly executed and delivered by the Company,
and this Agreement is a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except (i) as may
be limited by bankruptcy, reorganization, insolvency, moratorium and similar
laws of general application relating to or affecting the enforcement of rights
of creditors and (ii) as enforceability of the obligations hereunder are subject
to general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or law).
 
(b)           The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not (i) constitute a
violation (with or without the giving of notice or lapse of time, or both) in
any material respect of any provision of any Law applicable to the Company
Group, (ii) require any consent, approval or authorization of, or declaration,
filing or registration with, any Person, other than any filings required to be
made with the SEC or the OTCQB, (iii) result in a default (with or without the
giving of notice or lapse of time, or both) under, acceleration or termination
of, or the creation in any party of the right to accelerate, terminate, modify
or cancel, any material agreement, lease, note or other restriction,
encumbrance, obligation or liability to which the Company Group is a party or by
which it is bound or to which any assets of the Company Group are subject, (iv)
result in the creation of any lien or encumbrance upon the assets of the Company
Group, or upon any Shares or other securities of the Company Group, (v) conflict
with or result in a breach of or constitute a default under any provision of the
Organizational Documents, or (vi) invalidate or adversely affect any permit,
license or authorization used in the conduct of the business of the Company
Group, except which in any case of (i) through (vi), would not, individually or
in the aggregate have a Material Adverse Effect.
 
Section 3.4                      Capitalization; Subsidiaries.
 
(a)           The capitalization of the Company as of September 30, 2012  is set
forth on Exhibit A to this Agreement.  All issued and outstanding shares of the
Company’s capital stock are validly issued, fully paid and nonassessable and
free of preemptive rights.
 
(b)           Except as set forth on Exhibit A, (i) there are not outstanding,
authorized or designated any (A) shares of capital stock or other voting
securities of the Company, (B) securities of the Company convertible into or
exchangeable for shares of capital stock or voting securities of the Company or
(C) options or other rights to acquire from the Company, and no obligation of
the Company to issue, any capital stock, voting securities or securities
convertible into or exchangeable for capital stock or voting securities of the
Company, (ii) there are no outstanding obligations of the Company to repurchase,
redeem or otherwise acquire any capital stock, voting securities or securities
convertible into or exchangeable for capital stock or voting securities of the
Company and (iii) there are no other options, calls, warrants or other rights,
agreements, arrangements or commitments of any character relating to the issued
or unissued capital stock of the Company or any of its Subsidiaries to which the
Company or any of its Subsidiaries is a party.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Except as set forth in the SEC Reports (as defined in Section 3.7
below) and as otherwise required by Law, there are no restrictions upon the
voting or transfer of any of the shares of capital stock of the Company pursuant
to the Articles of Incorporation, Bylaws or other governing documents or any
agreement or other instruments to which the Company is a party or by which the
Company is bound.
 
(d)           Exhibit B sets forth a complete list of all of the Subsidiaries,
together with their respective jurisdictions of organization, authorized capital
stock (to the extent applicable), outstanding equity interests and record
ownership thereof.  Except for its Subsidiaries and as otherwise set forth in
Exhibit B, the Company does not own or hold, beneficially or of record, any
equity or other security of any other Person.
 
Section 3.5                      Financial Statements; No Undisclosed
Liabilities.
 
(a)           The audited consolidated balance sheet of the Company and its
Subsidiaries as of December 31, 2011 and 2010, and the related audited
consolidated statements of operations, changes in stockholders’ deficit and cash
flows for the year ended December 31, 2011, together with all related notes and
schedules thereto, accompanied by the reports thereon of the Company’s
independent auditors (collectively referred to as the “Financial Statements”)
and the unaudited condensed consolidated balance sheets of the Company and its
Subsidiaries as at March 31, June 30 and September 30, 2012 (each, a “Balance
Sheet”), and the related condensed consolidated statements of operations and
cash flows of the Company and its Subsidiaries, together with all related notes
and schedules thereto (collectively referred to as the “Interim Financial
Statements”), have been filed on the SEC’s EDGAR system.  Each of the Financial
Statements and the Interim Financial Statements (i) has been prepared based on
the books and records of the Company and its Subsidiaries (except as may be
indicated in the notes thereto), (ii) has been prepared in accordance with GAAP
applied on a consistent basis throughout the periods indicated (except as may be
indicated in the notes thereto) and (iii) fairly presents, in all material
respects, the consolidated financial position, results of operations and cash
flows of the Company and its Subsidiaries as at the respective dates thereof and
for the respective periods indicated therein, except as otherwise noted therein
and subject, in the case of the Interim Financial Statements, to normal and
recurring year-end adjustments and the absence of notes that will not,
individually or in the aggregate, be material.
 
(b)           There are no debts, liabilities or obligations, whether accrued or
fixed, absolute or contingent, matured or unmatured or determined or
determinable, of the Company or any of its Subsidiaries of a nature required to
be reflected on a balance sheet prepared in accordance with GAAP, other than any
such debts, liabilities or obligations (i) reflected or reserved against on the
Interim Financial Statements, the Financial Statements or the notes thereto,
(ii) incurred since the date of the Balance Sheet in the ordinary course of
business of the Company and its Subsidiaries, or (iii) that are not,
individually or in the aggregate, material to the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 3.6                      Absence of Certain Changes or Events.  Since
the date of the September 30, 2012 Balance Sheet, there has not occurred any
Material Adverse Effect with respect to the Company.
 
Section 3.7                      SEC Reports.
 
(a)           The Company has filed all reports required to be filed by it under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), including
pursuant to Section 13(a) or 15(d) thereof, for the 12 months preceding the date
hereof (the foregoing materials (together with any materials filed by the
Company under the Exchange Act, whether or not required), collectively referred
to herein as the “SEC Reports”).  No event or circumstance has occurred within
the four Business Days prior to the date of this Agreement that requires the
filing of a Form 8-K, except such as have already been reported pursuant to Form
8-K.
 
(b)           As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
Section 3.8                      Private Placement.  Assuming the accuracy of
the Subscribers’ representations and warranties set forth in Section 4, no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Subscribers as contemplated hereby.
 
Section 3.9                      Investment Company.  Based solely on review of
the Company’s balance sheet for the year ended December 31, 2011, as set forth
in the Company’s Annual Report on Form 10-K, the Company is not and immediately
after receipt of payment for the Shares will not be an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.  The
Company shall conduct its business in a manner so that it will not become
subject to the Investment Company Act.
 
Section 3.10                      Projections.  Any estimates or forward-looking
statements or projections furnished by the Company to the Subscribers were
prepared by the management of the Company in good faith.
 
Section 3.11                      Use of Proceeds.   The Company intends to use
the net proceeds from the Offering for general corporate purposes.
 
Section 3.12                      Market Manipulation.   Neither the Company nor
its affiliates have taken, or will take, directly or indirectly, any action
designed to, or that might reasonably be expected to, cause or result in
stabilization or manipulation of the price of the Common Stock to facilitate the
sale or resale of the Shares or affect the price at which the Shares may be
issued or resold.
 
Section 3.13                      Listing.  The Common Stock is quoted on the
OTC Markets’ OTCQB under the symbol “PGLC” and satisfies all the requirements
for the continued quotation of its Common Stock on the OTCQB.  The Company has
not received any oral or written notice that its Common Stock is ineligible or
will become ineligible for quotation on the OTCQB or that its Common Stock does
not meet all requirements for the continuation of such quotation.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER
 
Each Subscriber, severally as to itself only and not jointly as to or with
anyone else, hereby represents and warrants to the Company as follows:
 
Section 4.1                      Authority and Enforceability.  The Subscriber
has full power and authority to enter into this Agreement, the execution and
delivery of which has been duly authorized and this Agreement constitutes a
valid and legally binding obligation of the Subscriber, except as may be limited
by bankruptcy, reorganization, insolvency, moratorium and similar laws of
general application relating to or affecting the enforcement of rights of
creditors, and except as enforceability of the obligations hereunder are subject
to general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or law).  The Subscriber is a resident of
the state set forth on the signature page hereto and is not acquiring the
Securities as a nominee or agent or otherwise for any other person.
 
Section 4.2                      Private Placement.  The Subscriber acknowledges
its understanding that the Offering and sale of the Securities is intended to be
exempt from registration under the Securities Act, by virtue of Section 4(2) of
the Securities Act and the applicable provisions of Regulation D promulgated
thereunder (“Regulation D”) and that the Company is relying on the Subscriber’s
representations and warranties in connection with the Regulation D
exemption.  In furtherance thereof, the Subscriber represents and warrants to
the Company and its affiliates as follows:
 
(a)           The Subscriber is an “accredited investor” as defined in Rule
501(a) of Regulation D promulgated under the Securities Act.
 
(b)           The Subscriber realizes that the basis for exemption would not be
available if the Offering was part of a plan or scheme to evade registration
provisions of the Securities Act or any applicable state or federal securities
laws.
 
(c)           The Subscriber is acquiring the Shares solely for the Subscriber’s
own beneficial account, for investment purposes, and not with a view towards, or
resale in connection with, any distribution of the Shares.
 
(d)           The Subscriber has the financial ability to bear the economic risk
of the Subscriber’s investment, has adequate means for providing for its current
needs and contingencies, and has no need for liquidity with respect to an
investment in the Company.
 
(e)           The Subscriber understands and accepts that the purchase of the
Securities is highly risky. The Subscriber represents that it is able to bear
any loss associated with an investment in the Securities.
 
 
7

--------------------------------------------------------------------------------

 
 
(f)           The Subscriber has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Shares.
 
(g)           The Subscriber has had a reasonable opportunity to ask questions
of and receive answers from a person or persons acting on behalf of the Company
concerning the Offering and the business, financial condition, results of
operations and prospects of the Company.  The Subscriber has had access to such
information concerning the Company and the Shares as it deems necessary to make
an informed investment decision concerning the purchase of the Shares.
 
(h)           The Subscriber is unaware of, and is in no way relying on, any
form of general solicitation or general advertising, including, without
limitation, any article, notice, advertisement or other communication published
in any newspaper, magazine or similar media or broadcast over television or
radio, or electronic mail over the internet, in connection with the Offering and
is not subscribing for Shares and did not become aware of the Offering through
or as a result of any seminar or meeting to which the Subscriber was invited by,
or any solicitation of a subscription by, a person not previously known to the
Subscriber in connection with investments in securities generally.
 
(i)           The Subscriber represents that it is not relying on (and will not
at any time rely on) any communication (written or oral) of the Company, as
investment advice or as a recommendation to purchase the Securities, it being
understood that information and explanations related to the terms and conditions
of the Securities shall not be considered investment advice or a recommendation
to purchase the Securities.
 
(j)           The Subscriber confirms that the Company has not (A) given any
guarantee or representation as to the potential success, return, effect or
benefit (either legal, regulatory, tax, financial, accounting or otherwise) an
of investment in the Securities or (B) made any representation to the Subscriber
regarding the legality of an investment in the Securities under applicable legal
investment or similar laws or regulations. In deciding to purchase the
Securities, the Subscriber is not relying on the advice or recommendations of
the Company and the Subscriber has made its own independent decision that the
investment in the Securities is suitable and appropriate for the Subscriber.
 
(k)           The Subscriber understands that, unless the Subscriber notifies
the Company in writing to the contrary at or before the Closing, each of the
Subscriber’s representations and warranties contained in this Agreement will be
deemed to have been reaffirmed and confirmed as of the Closing, taking into
account all information received by the Subscriber.
 
(l)           The Subscriber acknowledges that the Company has the right in its
sole and absolute discretion to abandon this private placement at any time prior
to the completion of the Offering. This Agreement shall thereafter have no force
or effect and the Company shall return the previously paid subscription price of
the Securities, without interest thereon, to the Subscriber.
 
 
8

--------------------------------------------------------------------------------

 
 
(m)           The Subscriber understands that no federal or state agency has
passed upon the merits or risks of an investment in the Securities or made any
finding or determination concerning the fairness or advisability of this
investment.
 
Section 4.3                      Transfer Restrictions.  The Subscriber will not
sell or otherwise transfer any Securities without registration under the
Securities Act or an exemption therefrom, and fully understands and agrees that
the Subscriber must bear the economic risk of its purchase because, among other
reasons, the Securities have not been registered under the Securities Act or
under the securities laws of any state and, therefore, cannot be resold,
pledged, assigned or otherwise disposed of unless they are subsequently
registered under the Securities Act and under the applicable securities laws of
such states, or an exemption from such registration is available.  In
particular, the Subscriber is aware that the Securities are “restricted
securities,” as such term is defined in Rule 144 promulgated under the
Securities Act (“Rule 144”), and they may not be sold pursuant to Rule 144
unless all of the conditions of Rule 144 are met.  The Subscriber also
understands that the Company is under no obligation to register the Securities
on behalf of the Subscriber or to assist the Subscriber in complying with any
exemption from registration under the Securities Act or applicable state
securities laws.  The Subscriber understands that any sales or transfers of the
Securities are further restricted by state securities laws and the provisions of
this Agreement.  The Subscriber understands that, subject to the Subscriber’s
rights set forth herein and the Warrant Agreement, the Company may establish
procedures for approval of transfers, including transfers sought to be permitted
under Rule 144, which may result in delays in desired sales or transfers by
Subscriber.
 
Section 4.4                      Legends.
 
(a)           The Subscriber understands and agrees that the certificates for
the Shares shall bear substantially the following legend (the “Restrictive
Legend”) until the Restrictive Legend may be removed pursuant to Section 4.4(c):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS.  SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN EXEMPTION FROM
REGISTRATION.
 
(b)           The Company may not make any notation on its records or give
instructions to the transfer agent that enlarge the restrictions on transfer of
the Shares set forth in Section 4.4(a) without the consent of the holder
thereof.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)           The Company will remove the Restrictive Legend and issue a
certificate representing the Shares without such Restrictive Legend if (i) such
Shares are registered for resale under the Securities Act, (ii) such Shares are
re-sold or transferred pursuant to Rule 144 (assuming the transferor or
transferee is not an affiliate (as defined in Rule 144) of the Company), (iii)
such Shares are eligible for resale under Rule 144 without regard to the volume,
notice, manner of sale or current public information requirements of Rule 144,
or (iv) such Shares may be re-sold pursuant to Regulation S.
 
(d)           In furtherance of the obligations set forth in Section 4.4(c), at
any time as the Restrictive Legend is no longer required for Shares, the holder
of Shares bearing the Restrictive Legend may request that the Restrictive Legend
be removed.  After such request has been made, the Company will, within five
Business Days following delivery of the certificate representing such Shares
(endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to effect the reissuance and/or transfer), deliver or cause to be
delivered to the requesting holder a certificate representing such Shares that
is free from all restrictive and other legends.


(e)           Legend and transfer restrictions on the Subscription Warrants and
shares of Common Stock issuable upon exercise of the Subscription Warrants are
set forth in Section 2 of the Warrant Agreement.
 
ARTICLE V
COVENANTS
 
Section 5.1                      Standstill.  For a period of two years after
the Closing Date, without prior consent of the Board of Directors of the
Company, the Subscriber shall not, directly or indirectly through any affiliate,
acquire or offer to acquire or agree to acquire from any Person, directly or
directly, by purchase or merger, through the acquisition of control of another
Person or by joining a partnership, limited partnership or other group (within
the meaning of Section 13(d)(3) of the Exchange Act), shares of Common Stock
that would cause the Subscriber’s aggregate beneficial ownership of Common Stock
to exceed 5% of the issued and outstanding Common Stock of the Company.
 
Section 5.2                      Furnishing Information.  As long as a
Subscriber owns Shares, the Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the Closing Date pursuant to
the Exchange Act.  As long as a Subscriber owns Shares, if the Company is not
required to file reports pursuant to the Exchange Act, it will prepare and
furnish to such Subscriber and make publicly available in accordance with Rule
144(c) under the Securities Act such information as is or would be required for
such Subscriber to sell the Shares under Rule 144.  The Company further
covenants that it will take such further action as such Subscriber may
reasonably request, all to the extent required from time to time to enable such
person to sell such Shares without registration under the Securities Act within
the limitation of the exemptions proved by Rule 144 under the Securities Act.
 
Section 5.3                      Disclosure and Publicity.  The Subscriber shall
consult with the Company before issuing any press releases with respect to the
transactions contemplated hereby.  The Company shall have the right to approve
(such approval to be timely and not unreasonably withheld) any press releases,
SEC filings or other regulatory filings to the extent they refer to the Company
or the transactions contemplated hereby.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 5.4                      Further Assurances.  Each of the parties shall
use all commercially reasonable efforts to take, or cause to be taken, all
appropriate action to do, or cause to be done, all things necessary, proper or
advisable to consummate and make effective the transactions contemplated by this
Agreement and the Warrant Agreement as promptly as practicable.
 
ARTICLE VI
CONDITIONS TO CLOSING
 
Section 6.1                      Conditions to Obligations of the Company.  The
obligations of the Company to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment, at or prior to the Closing, of
each of the following conditions, any of which may be waived in writing by the
Company in its sole discretion:
 
(a)           As of the Closing, no legal action, suit or proceeding shall be
pending that seeks to restrain or prohibit the transactions contemplated by this
Agreement.
 
(b)           The representations and warranties of the Subscribers contained in
this Agreement shall be true and correct in all material respects both when made
and as of the Closing Date, or in the case of representations and warranties
that are made as of a specified date, such representations and warranties shall
be true and correct to the extent set forth above, as of such specified
date.  The Subscribers shall have performed in all material respects all
obligations and agreements and complied in all material respects with all
covenants and conditions required by this Agreement to be performed or complied
with by them prior to or at the Closing.
 
(c)           The Subscribers have delivered to the Company all required
documentation including an executed Warrant Agreement and Account Agreement.
 
Section 6.2                      Conditions to Obligations of the
Subscribers.  Each Subscriber’s obligations to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment, at or prior
to the Closing, of each of the following conditions, any of which may be waived
in writing by the applicable Subscriber in its sole discretion:
 
(a)           As of the Closing, no legal action, suit or proceeding shall be
pending that seeks to restrain or prohibit the transactions contemplated by this
Agreement.
 
(b)           The representations and warranties of the Company contained in
this Agreement or any certificate delivered pursuant hereto shall be true and
correct in all material respects both when made and as of the Closing Date or,
in the case of representations and warranties that are made as of a specified
date, such representations and warranties shall be true and correct to the
extent set forth above, as of such specified date.  The Company shall have
performed in all material respects all obligations and agreements and complied
in all material respects with all covenants and conditions required by this
Agreement to be performed or complied with by it prior to or at the Closing.
 
(c)           The Subscriber shall have received a legal opinion from Davis,
Graham & Stubbs LLP to the effect set forth in Exhibit D hereto.
 
 
11

--------------------------------------------------------------------------------

 
 
(d)           The Subscribers shall have received a secretary’s certificate duly
executed by the corporate secretary of the Company attaching copies of the
Organizational Documents and the resolutions of the Board of Directors of the
Company approving this Agreement and the transactions contemplated hereby.
 
(e)           The Subscribers shall have received a certificate of good standing
regarding the Company from the Secretary of State of the State of Nevada, dated
within seven Business Days of the Closing Date.
 
(f)           Since the date of this Agreement, there shall not have occurred
any Material Adverse Effect with respect to the Company.
 
(g)           The Company shall have executed and delivered to the Subscribers
an executed counterpart of the Warrant Agreement and Account Agreement.
 
ARTICLE VII
TERMINATION
 
Section 7.1                      Termination.
 
(a)           This Agreement may be terminated at any time prior to the Closing:
 
(i)           by mutual written consent of the Subscriber and the Company;
 
(ii)           by the Company, if a Subscriber breaches or fails to perform in
any respect any of its representations, warranties or covenants contained in
this Agreement and such breach or failure to perform (i) would give rise to the
failure of a condition set forth in Section 6.1, (ii) cannot be or has not been
cured within 15 days following delivery of written notice of such breach or
failure to perform and (iii) has not been waived by the Company;
 
(iii)           by the Subscriber, if the Company breaches or fails to perform
in any respect any of its representations, warranties or covenants contained in
this Agreement and such breach or failure to perform (i) would give rise to the
failure of a condition set forth in Section 6.2, (ii) cannot be or has not been
cured within 15 days following delivery of written notice of such breach or
failure to perform and (iii) has not been waived by the Subscribers;
 
(iv)           by the Company or the Subscriber if the Closing shall not have
been consummated on or before December 7, 2012; provided, that the right to
terminate this Agreement under this Section 7.1(a)(iv) shall not be available if
the failure of the party so requesting termination to fulfill any obligation
under this Agreement shall have been the cause of the failure of the Closing to
be consummated on or prior to such date; or
 
(v)           by the Company or the Subscriber if, as of the Closing, any legal
action, suit or proceeding shall be pending that seeks to restrain or prohibit
the transactions contemplated by this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           The party seeking to terminate this Agreement pursuant to this
Section 7.1 shall give prompt written notice of such termination to the other
party.
 
Section 7.2                      Effect of Termination.  In the event of
termination of this Agreement as provided in Section 7.1, this Agreement shall
forthwith become void and there shall be no liability on the part of any party
except that (a) the provisions of Article VIII (other than Sections 8.1 and 8.2)
and this Section 7.2 shall remain in effect and (b) nothing herein shall relieve
any party from liability for any breach of this Agreement prior to such
termination.
 
ARTICLE VIII
INDEMNITY; GENERAL PROVISIONS
 
Section 8.1                      Survival.  The representations, warranties and
agreement of the Subscriber and the Company made in this Agreement shall survive
the execution and delivery of this Agreement and the delivery of the Shares.
 
Section 8.2                      Indemnification.  The Company will indemnify
and hold harmless the Subscriber and, where applicable, its directors, officers,
employees, agents, advisors, affiliates and shareholders, and each other person,
if any, who controls any of the foregoing from and against any and all loss,
liability, claim, damage and expense whatsoever (including, but not limited to,
reasonable fees of legal counsel and any and all fees, costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any claim, lawsuit, administrative proceeding or investigation whether commenced
or threatened) arising out of or based upon any representation or warranty of
the Company contained herein or in any document furnished by the Company to a
Subscriber in connection herewith being untrue in any material respect or any
breach or failure by the Company to comply with any covenant or agreement made
by the Company to a Subscriber in connection therewith; provided, however, that
the Company’s liability shall not exceed the Purchase Price tendered hereunder;
provided further, that the Company shall not be liable to a Subscriber for any
consequential, punitive or similar damages.
 
Section 8.3                      Fees and Expenses.  Each of the parties hereto
shall be responsible to pay the costs and expenses of its own legal counsel in
connection with the preparation and review of this Agreement and related
documentation.
 
Section 8.4                      Amendment and Modification.  Neither this
Agreement, nor any provisions hereof, shall be waived, amended, modified,
discharged or terminated except by an instrument in writing signed by the party
against whom any waiver, amendment, modification, discharge or termination is
sought.
 
Section 8.5                      Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed duly given (a) on the date of
delivery if delivered personally, or if by facsimile or email, upon written
confirmation of receipt by facsimile, e-mail or otherwise, (b) on the first
Business Day following the date of dispatch if delivered utilizing a next-day
service by a recognized next-day courier or (c) on the earlier of confirmed
receipt or the fifth Business Day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid.  All
notices hereunder shall be delivered to the addresses set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:
 
 
13

--------------------------------------------------------------------------------

 
 
(i)           if to the Company, to:
 
Pershing Gold Corporation
1658 Cole Boulevard
Building 6, Suite 210
Lakewood, CO  80401
Attention:  Stephen Alfers
Email:  SAlfers@pershinggold.com
Facsimile:  720-974-7249
 
with a copy (which shall not constitute notice) to:
 
Davis Graham & Stubbs LLP
1550 17th Street, Suite 500
Denver, Colorado 80202
Attention:  Deborah J. Friedman
Email:  Deborah.friedman@dgslaw.com
Facsimile:  303-893-1379
 
(ii)           if to Subscriber to the address, email and facsimile number(s),
and with such copies as, indicated on the signature page.
 
Section 8.6                      Assignment; Successors.  Neither this Agreement
nor any of the rights, interests or obligations under this Agreement may be
assigned or delegated, in whole or in part, by operation of law or otherwise, by
any party without the prior written consent of the other parties, and any such
assignment without such prior written consent shall be null and void.  Subject
to the preceding sentence, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the parties and their respective successors
and assigns.
 
Section 8.7                      Governing Law.  This Agreement and all disputes
or controversies arising out of or relating to this Agreement or the
transactions contemplated hereby shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without regard to
the laws of any other jurisdiction that might be applied because of the
conflicts of laws principles of the State of New York.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 8.8                      Submission to Jurisdiction.  Each of the
parties irrevocably agrees that any legal action or proceeding arising out of or
relating to this Agreement brought by the other party or its successors or
assigns shall be brought and determined in any New York State or federal court
sitting in The City of New York (or, if such court lacks subject matter
jurisdiction, in any appropriate New York State or federal court), and each of
the parties hereby irrevocably submits to the exclusive jurisdiction of the
aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding arising out of or
relating to this Agreement and the transactions contemplated hereby.  Each of
the parties agrees not to commence any action, suit or proceeding relating
thereto except in the courts described above in New York, other than actions in
any court of competent jurisdiction to enforce any judgment, decree or award
rendered by any such court in New York as described herein.  Each of the parties
further agrees that notice as provided herein shall constitute sufficient
service of process and the parties further waive any argument that such service
is insufficient.  Each of the parties hereby irrevocably and unconditionally
waives, and agrees not to assert, by way of motion or as a defense, counterclaim
or otherwise, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, (a) any claim that it is not
personally subject to the jurisdiction of the courts in New York as described
herein for any reason, (b) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) that (i) the suit, action or proceeding in any such court is brought in
an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.
 
Section 8.9                      Waiver of Jury Trial.  EACH OF THE PARTIES TO
THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 8.10                      Counterparts.  This Agreement may be executed
in two or more counterparts, all of which shall be considered one and the same
instrument and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties.
 
Section 8.11                      Interpretation.  The headings contained in
this Agreement are for convenience of reference purposes only and shall not
affect in any way the meaning or interpretation of this Agreement.  The word
“including” and words of similar import when used in this Agreement will mean
“including, without limitation,” unless otherwise specified.
 
Section 8.12                      Entire Agreement.  As between the Company and
the Subscriber, this Agreement, the Warrant Agreement, the Account Agreement,
and the nondisclosure agreement executed by the Subscriber, constitute the
entire agreement, and supersede all prior written agreements, arrangements,
communications and understandings and all prior and contemporaneous oral
agreements, arrangements, communications and understandings among the parties
with respect to the subject matter hereof and thereof.
 


 
[signature page follows]
 
 
15

--------------------------------------------------------------------------------

 
 
NOTICES


Notices to the Subscriber(s) pursuant to Section 8.5 shall be delivered to:


[Name of Subscriber]
[Address of Subscriber]
Email:
Facsimilie:


With a copy to:


[Name]
[Address]
Email:
Facsimile:


 
PURCHASE PRICE
 


Securities to Be Acquired
Aggregate Cash Purchase Price to be Paid
 
_________ shares of common stock
 
_________ warrants
 
US$ ___________

___________________
 
IN WITNESS WHEREOF, the parties hereto have executed this Subscription Agreement
as of the _____ day of __________, 2012.
 
 
PERSHING GOLD CORPORATION
 
By:                                                                 
Name: Stephen Alfers
Title: Chief Executive Officer, President and       Chairman


[NAME OF SUBSCRIBER],
[a [State] [corporation/limited liability company]]
[an individual]
 
By:                                                                 
Name: [Name]
Title: [Title]
 
 
 